Citation Nr: 0942159	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic gastritis.

2.  Entitlement to service connection for hot and cold 
flashes as due to an undiagnosed illness.

3.  Entitlement to service connection for cognitive 
dysfunction (claimed as memory loss) as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS) as due to an undiagnosed illness.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

6.  Entitlement to a compensable evaluation for muscle and 
joint pain as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2005, a statement of the case was issued 
in September 2006, and a substantive appeal was received in 
October 2006.  The Veteran testified at a hearing before the 
Board in June 2009.  

The July 2005 rating decision also denied entitlement to 
service connection for bronchitis (claimed as respiratory 
problem), and entitlement to a compensable evaluation for 
dermatitis, and found no new and material evidence submitted 
to reopen a claim for service connection for bleeding gums, 
and the Veteran filed a notice of disagreement in August 
2005.  A statement of the case was issued in September 2006.  
However, in his substantive appeal, the Veteran expressly 
indicated that he was not appealing the bronchitis, bleeding 
gums, and dermatitis issues.  Thus, these issues are not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002). 

The issue of service connection for cognitive dysfunction 
(claimed as memory loss) as due to an undiagnosed illness is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In June 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal for service 
connection for chronic gastritis.  

2.  In June 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal for service 
connection for hot and cold flashes.  

3.  There is no competent evidence of a diagnosis of IBS.  

4.  In a July 2002 rating decision, the RO denied entitlement 
to service connection for a back disability; the Veteran did 
not file a notice of disagreement.

5.  In January 2005, the Veteran filed a request to reopen 
his claim of service connection for a back disability. 

6.  Evidence received since the July 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a back disability.  

7.  The competent medical evidence of record indicates that 
the Veteran's muscle and joint pain is currently 
asymptomatic.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met on the issue of entitlement to service connection 
for chronic gastritis.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal have 
been met on the issue of entitlement to service connection 
for hot and cold flashes.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  An undiagnosed illness manifested by IBS was not incurred 
in service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2009).  

4.  The July 2002 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105(c) (West 
2002).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

6.  The criteria for a compensable disability rating for 
muscle and joint pain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in February 2005.  In March 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
there is a preponderance of evidence against the claims for 
entitlement to service connection and a compensable rating, 
any questions as to the appropriate disability ratings for 
the service connection claims and effective dates to be 
assigned are rendered moot.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that a July 2005 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment records and post-service VA 
and private treatment records are on file.  The evidence of 
record also contains several reports of VA examinations.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal. 

Gastritis and Hot and Cold Flashes 

Criteria & Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  Withdrawal may be made by the appellant or his or 
her authorized representative.  See 38 C.F.R. § 20.204.

As noted in the Introduction, in a July 2005 rating decision, 
the RO denied service connection for gastritis, as well as 
service connection for hot and cold flashes.  In June 2009, 
the Veteran withdrew his appeal of these issues.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
these matters and the issues of service connection for 
gastritis and hot and cold flashes are dismissed.

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; 
the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) 
warrants a presumption of service- connection. 38 C.F.R. 
§ 3.317(a).  

The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will 
not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  

"Objective indications of chronic disability" include 
both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a).  

A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  
38 C.F.R. § 3.317(a).  

A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
(1) Fatigue (2) Signs or symptoms involving skin (3) 
Headache (4) Muscle pain (5) Joint pain (6) Neurologic 
signs and symptoms (7) Neuropsychological signs or 
symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight 
loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or if 
there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf 
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

IBS

Factual Background & Analysis

There are no service treatment records related to IBS.  

A hospital report from Charlton Methodist Hospital dated in 
October 2002 reflects that the Veteran complained of 
abdominal pain.  

The Veteran underwent a VA examination in May 2005.  He 
reported difficulty with intestinal complaints over the 
previous few years, having been hospitalized one year earlier 
for abdominal pain.  He stated that he had rectal pain with 
having a bowel movement over the previous 3 to 4 years.  He 
denied any abnormal weight loss.  

Following physical examination, the examiner diagnosed 
chronic gastritis and h-pylori infection of the stomach, and 
made no diagnosis of IBS.  

The Veteran underwent another VA examination in May 2006.  
Following physical examination, the examiner found no 
evidence of IBS.  

An August 2006 VA examination addendum reflects that the 
examiner continued to find no evidence of IBS.  

Based on the objective findings in the VA examinations, there 
is no current diagnosis of IBS.  As such, in the absence of 
proof of a present disability, there can be no valid claim of 
service connection.  See Brammer, supra.  As there is no 
evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed IBS.  

While acknowledging the Veteran's belief that IBS is due to 
service, it is well established that as a layperson, the 
Veteran is not considered capable of opining as to the nature 
or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In summary, the Board must conclude that there is a 
preponderance of the evidence against the finding that IBS 
was incurred or aggravated during service, is related to an 
in-service injury or trauma, or is due an undiagnosed 
illness.  As there is a preponderance of the evidence against 
the claim, the benefit-of-the-doubt doctrine does not apply 
since there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for IBS to include as due to an undiagnosed 
illness is not warranted, and the claim is denied.  

New and Material Evidence for a Back Disability

Criteria & Analysis

The Veteran's claim of service connection for a back 
disability was denied in a July 2002 rating decision.  The 
Veteran did not file an appeal, thus the rating decision is 
final.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for a back disability was received in January 
2005, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 2002 rating decision, the Veteran's 
service treatment records, VA outpatient treatment records, 
and a report of a November 1995 VA examination were of 
record.  Based on the record at that time, the RO denied 
service connection for a back disability based on a finding 
of no evidence connecting any current back disability with 
service.  As already noted, the Veteran did not initiate an 
appeal from the July 2002 rating decision denying his claim.  
Therefore, VA may not undertake another merits analysis of 
the underlying service connection claim unless new and 
material evidence is received.  

Turning to the evidence which has been received since the 
July 2002 decision, the Board notes that newly received 
evidence includes VA outpatient treatment records, as well as 
May 2006 and August 2006 VA examination reports and private 
medical records which reflect a back disability.  

These newly submitted records do not indicate that the 
Veteran's back disability was related to service.  As this 
evidence does not relate (positively) to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.  The Board has considered the 
Veteran's own lay statements and testimony to the effect that 
his back disability is causally related to his active 
service; however, it is noted that the Veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a back disability are not met.

Compensable Evaluation for Muscle and Joint Pain

Criteria & Analysis

In this instance, service connection for muscle and joint 
pain as due to undiagnosed illness was granted by a December 
1999 rating decision.  A noncompensable disability rating was 
assigned by analogy under Diagnostic Codes 8850-5002, 
effective from November 2, 1994.  38 C.F.R. § 4.71a, 
Diagnostic Codes 8850-5002.  
The Veteran essentially contends that the symptomatology 
associated with his undiagnosed illness manifested by joint 
pain is more severe than is contemplated by the currently 
assigned rating.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case," 
and one diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In other words, diagnostic codes are chosen based on the 
diagnosed disability and the symptomatology manifested.  In 
all cases, regardless of the situation in which the 
disability was incurred, the Board examines all potentially 
relevant diagnostic codes to afford the veteran the highest 
possible rating for his disability.  With regard to the 
diagnostic code chosen by the Board to rate a service-
connected disability, the Board is required to provide an 
adequate statement of reasons or bases for its selection of a 
Diagnostic Code, see 38 U.S.C. § 7104(d)(1); Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006); Allday v. Brown, 7 Vet. 
App. 517, 527 (1995); Suttmann v. Brown, 5 Vet. App. 127, 133 
(1993).  This is especially true in undiagnosed illness cases 
because, by definition, the illnesses rated do not fit into 
any one diagnostic code and must be rated by analogy.

In rating a disability that is not listed in the Rating 
Schedule, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration: (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

Since there is no code that applies specifically to 
generalized muscle and joint pain, a rating by analogy would 
be required.  In this case, the Board is in agreement with 
the RO's choice of Diagnostic Codes 8850-5002 (Arthritis 
rheumatoid (atrophic)) because the disability picture 
described by the criteria listed under DC 5002 (joint pain, 
in particular) is closely analogous to that involved with the 
service-connected disability at issue; namely, an undiagnosed 
illness manifested by muscle and joint pain with no 
limitation of motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, a 40 percent 
rating is warranted for rheumatoid arthritis as an active 
process when there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  A 20 percent rating is 
warranted for rheumatoid arthritis as an active process when 
there are one or two exacerbations a year in a well- 
established diagnosis.  For chronic residuals of rheumatoid 
arthritis, such residuals as limitation of motion or 
ankylosis are to be rated under the appropriate diagnostic 
codes for the specific joints involved.

Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5002.  
It is noted that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion and that the ratings 
for active process will not be combined with the residual 
ratings for limitation of motion or ankylosis; rather, the 
higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedular does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement. 

The Veteran underwent a VA examination in May 2005.  He 
reported muscle pains in his extremities in the past, 
although he denied any muscle pains at time of examination.  

Upon physical examination, there was no peripheral edema.  
Pulses in the feet were 2 out of 4 for dorsalis pedis, and 1 
out of 4 for posterior tibial bilaterally.  Tendon reflexes 
at the knee and ankle levels were absent.  Sensation to 
pinprick and vibratory stimulation in the legs were normal.  
The examiner made no diagnosis related to muscle and joint 
pain.  

The Veteran underwent another VA examination dated in May 
2006.  He reported muscle aches that went into spasms almost 
every day.  He stated that his low back muscles, forearms, 
and calves went into spasms.  He reported occasional numbness 
in both hands when the spasms occurred.  He stated that the 
muscle aches and spasms had worsened.  He reported recurrent 
joint pains, almost every day, primarily in both knees, 
ankles, elbows, wrists and neck.  He stated that the pains 
were a sharp, stabbing ache, as well as a throbbing type pain 
averaging about 8 out of 10.  He reported that this lasted 
about 2 to 3 days at a time and his knees bothered him for 
most of the previous 2 weeks.  He denied any swelling of any 
of these joints.  He stated that his knee, ankle, elbow, 
wrist and neck problems effected his job as a mechanic 
because he had to get into different positions and do a lot 
of arm work.  He reported that his daily activities were only 
affected if he was hurting.  He stated that he was on light 
duty at work because of recurrent lumbar spine injury.  He 
denied any additional limitation following repetitive use or 
additional limitation during flare-up.  

Upon physical examination, there were no deformities, 
swelling, or palpable tenderness of any muscles.  The 
examiner diagnosed recurrent muscle and joint pain and noted 
that the joint exams were normal.  

The competent medical evidence of record shows that the 
Veteran does not currently suffer from any residuals of 
muscle and joint pain.  For example, the May 2006 VA examiner 
noted that there was no palpable tenderness in any of the 
muscles and the joint examination was normal.  Accordingly, a 
compensable evaluation for muscle and joint pain is not 
warranted, as the evidence indicates that this disability is 
currently asymptomatic.  See 38 C.F.R. § 4.31 (2009).

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  However, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with 
Diagnostic Code 5002.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration in this case.  

The Board has considered whether the Veteran's disability 
picture warrants an increased rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization, resulting from his 
service-connected muscle and joint pain as due to an 
undiagnosed illness.  


ORDER

The appeal for service connection for gastritis is dismissed.  

The appeal for service connection for hot and cold flashes is 
dismissed.  

Service connection for irritable bowel syndrome as due to an 
undiagnosed illness is denied.  

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for a 
back disability is denied.

A compensable evaluation for muscle and joint pain as due to 
an undiagnosed illness is denied.  


REMAND

The Veteran is seeking service connection for cognitive 
dysfunction (claimed as memory loss) as due to an undiagnosed 
illness.  

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; 
the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) 
warrants a presumption of service-connection. 38 C.F.R. 
§ 3.317(a).  

The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will 
not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  

"Objective indications of chronic disability" include 
both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a).  

A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  
38 C.F.R. § 3.317(a).  

A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
(1) Fatigue (2) Signs or symptoms involving skin (3) 
Headache (4) Muscle pain (5) Joint pain (6) Neurologic 
signs and symptoms (7) Neuropsychological signs or 
symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight 
loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

The Board notes that the Veteran underwent a VA examination 
in May 2006.  The VA examiner noted that the Veteran had 
short-term memory problems and diagnosed undifferentiated 
somatoform disorder and some memory deficiency.  An August 
2006 VA examination addendum reflects that the examiner 
opined that the Veteran's undifferentiated somatoform 
disorder had no perceptible relationship to the Veteran's 
military service.  Furthermore, the examiner opined that it 
is much less likely than not that any undiagnosed mental 
illness would be related to the Veteran's Gulf War service.  
However, the August 2006 VA examiner did not offer an opinion 
as to whether the short-term memory problem was related to 
service, or was a symptom of the diagnosed undifferentiated 
somatoform disorder, and hence unrelated to service.  Under 
the circumstances, the Board believes that a VA opinion is 
necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
claims file, pertinent medical records, 
and a copy of this remand to be made 
available and reviewed by the examiner who 
conducted the May 2006 and August 2006 VA 
examinations.  The examiner should be 
requested to render an opinion regarding:

a) Whether the Axis II diagnosis of memory 
deficiency is causally or etiologically 
related to, or a symptom of, the Axis I 
diagnosis of undifferentiated somatoform 
disorder.  If not, 

b).  Whether the Axis II diagnosis of 
memory deficiency is causally or 
etiologically related to service, or 
represents "signs or symptoms which may 
be manifestations of undiagnosed illness 
or medically unexplained chronic 
multisymptom illness."  

2.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


